UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34574 TRANSATLANTIC PETROLEUM LTD. (Exact name of registrant as specified in its charter) Bermuda None (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16803 Dallas Parkway Addison, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (214)220-4323 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant is required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No ☒ As of November 8, 2016, the registrant had 47,206,998 common shares outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of September 30, 2016 and December 31, 2015 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2016 and2015 3 Consolidated Statement of Equity for the Nine Months Ended September 30, 2016 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 34 PARTII. OTHER INFORMATION Item1. Legal Proceedings 36 Item1A. Risk Factors 36 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item3. Defaults Upon Senior Securities 36 Item4. Mine Safety Disclosures 36 Item5. Other Information 36 Item6. Exhibits 38 PART I. FINANCIAL INFORMATION Item1. Financial Statements TRANSATLANTIC PETROLEUM LTD. Consolidated Balance Sheets (in thousands of U.S. Dollars, except share data) September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash – Accounts receivable, net Oil and natural gas sales Joint interest and other Related party Prepaid and other current assets Inventory – Derivative asset – Assets held for sale – Total current assets Property and equipment: Oil and natural gas properties (successful efforts methods) Proved Unproved Equipment and other property Less accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other long-term assets: Other assets Note receivable - related party Derivative asset – Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued liabilities Loans payable Loans payable - related party Liabilities held for sale - related party – Liabilities held for sale – Total current liabilities Long-term liabilities: Asset retirement obligations Accrued liabilities Deferred income taxes Loans payable Loans payable - related party – Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common shares, $0.10 par value, 100,000,000 shares authorized; 47,205,034 shares and 41,017,777 shares issued and outstanding as of September 30, 2016 and December 31, 2015, respectively Treasury stock ) ) Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 TRANSATLANTIC PETROLEUM LTD. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (U.S. Dollars and shares in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues: Oil and natural gas sales $ Sales of purchased natural gas Other 5 38 35 Total revenues Costs and expenses: Production Exploration, abandonment and impairment Cost of purchased natural gas Seismic and other exploration 3 84 General and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations 97 88 Total costs and expenses Operating income (loss) ) ) Other (expense) income: Interest and other expense ) Interest and other income (Loss) gain on commodity derivative contracts ) ) Foreign exchange loss ) Total other (expense) income ) ) (Loss) income from continuing operations before income taxes ) ) Income tax expense ) Net (loss) income from continuing operations ) ) Income (loss) from discontinued operations before income taxes ) ) Gain on disposal of discontinued operations - - Income tax benefit - Net income (loss) from discontinued operations ) ) Net income (loss) $ $ $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) Comprehensive income (loss) $ $ ) $ ) $ ) Net income (loss) per common share Basic net income (loss) per common share Continuing operations $ ) $ $ ) $ Discontinued operations $ $ ) $ $ ) Weighted average common shares outstanding Diluted net income (loss) per common share Continuing operations $ ) $ $ ) $ Discontinued operations $ $ ) $ $ ) Weighted average common and common equivalent shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 TRANSATLANTIC PETROLEUM LTD. Consolidated Statement of Equity (Unaudited) (U.S. Dollars and shares in thousands) Accumulated Additional Other Total Common Treasury Common Treasury Paid-in Comprehensive Accumulated Shareholders' Shares Shares Warrants Shares Stock Capital Loss Deficit Equity Balance at December 31, 2015 $ $ ) $ $ ) $ ) $ Issuance of common shares - Issuance of restricted stock units - - 19 - ) - - - Tax withholding on restricted stock units - ) - - ) Share-based compensation - Foreign currency translation adjustment - ) - ) Net loss - ) ) Balance at September 30, 2016 $ $ ) $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 TRANSATLANTIC PETROLEUM LTD. Consolidated Statements of Cash Flows (Unaudited) (in thousands of U.S. Dollars) For the Nine Months Ended September 30, Operating activities: Net loss $ ) $ ) Adjustment for net (income) loss from discontinued operations ) Net (loss) income from continuing operations ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Share-based compensation Foreign currency loss Loss (gain) on commodity derivative contracts ) Cash settlement on commodity derivative contracts Amortization on loan financing costs Bad debt expense – Deferred income tax expense Exploration, abandonment and impairment Depreciation, depletion and amortization Accretion of asset retirement obligations Gain on sale of gas gathering facility ) – Derivative put costs – ) Vendor settlements – ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Net cash provided by operating activities from continuing operations Net cash used in operating activities from discontinued operations ) ) Net cash provided by operating activities Investing activities: Additions to oil and natural gas properties ) ) Restricted cash ) Proceeds from asset sale – Additions to equipment and other properties ) ) Net cash provided by (used in) investing activities from continuing operations ) Net cash used in investing activities from discontinued operations - ) Net cash provided by (used in) investing activities ) Financing activities: Issuance of common shares - Tax withholding on restricted share units ) ) Treasury stock repurchases - ) Loan proceeds Loan repayment ) ) Loan financing costs - ) Net cash used in financing activities from continuing operations ) ) Net cash used in financing activities from discontinued operations - ) Net cash used in financing activities ) ) Effect of exchange rate on cash flows and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Cash paid for interest $ $ Cash paid for taxes $ $ Supplemental non-cash financing activities: Issuance of common shares $ $ - Contingent payment event $ - $ ) Repayment of the prepayment agreement $ - $ The accompanying notes are an integral part of these consolidated financial statements. 5 Transatlantic Petroleum Ltd.
